DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 recites the limitation “obtaining an explicit transport block size (TBS) to use…” in line 11.  This is amended to show “obtaining [[an]] the explicit TBS to use…”;
Claim 1  also recites the limitation “…explicit TBS” in line 19.  This is amended to show “…the explicit TBS”;
Claim 9 shows the limitation “…entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicitly-indicated TBSs” in lines 2-3.  This is amended to show “…entries for the explicit MCS values, the implicit MCS values, and the MCS values corresponding to the explicit TBSs”;
Claim 10 shows the limitation “…the entries for implicit MCS values and the entries for the MCS values corresponding to explicitly-indicated TBSs share one or more of the same entries in the MCS lookup table” in lines 4-5.  This is amended to show “…the entries for the implicit MCS values and the entries for the MCS values corresponding to the explicit TBSs share one or more of the same entries in the MCS lookup table”;
Claim 11 shows the limitation “…implicit MCS values…” in line 3.  This is amended to show “…the implicit MCS values…”;
Claim 11 also shows the limitation “…MCS values…” in line 5.  This is amended to show “…the MCS values…”;
Claim 12 shows the limitation “…implicit MCS values…” in line 3.  This is amended to show “…the implicit MCS values…”;
Claim 13 shows the limitation “…the MCS values corresponding to explicitly-indicated TBSs share one or more of the same entries in the MCS lookup table as the entries for explicit MCS values and entries for the implicit MCS values” in lines 4-6.  This is amend ed to show “…the MCS values corresponding to the explicit TBSs share one or more of the same entries in the MCS lookup table as the entries for the explicit MCS values and entries for the implicit MCS values”;
Claim 28 recites the limitation “obtain an explicit transport block size (TBS) to use…” in line 13.  This is amended to show “obtain [[an]] the explicit TBS to use…”;
Claim 28  also recites the limitation “…explicit TBS” in line 23.  This is amended to show “…the explicit TBS”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-7, 9-21, 24 and 26-29 are allowed.
Independent claims 1, 21, 28 and 29 are directed to methods and/or apparatuses for transmitting information using appropriately determined MCSs and explicit TBSs.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 28 were similarly amended to show: “…receiving an index value that corresponds to an entry in a modulation and coding scheme (MCS) lookup table, wherein: the MCS lookup table comprises entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicit transport block sizes (TBSs), and the index value indicates an MCS value corresponding to an explicit TBS to use for transmitting information; obtaining an explicit transport block size (TBS) to use for transmitting the information, comprising: determining the MCS value from the MCS lookup table using the index value; and  determining the explicit TBS from a TBS lookup table using the MCS value determined from the MCS lookup table, wherein the TBS lookup table includes a one-to-one mapping between the MCS value determined from the MCS lookup table  and the explicit TBS determined from the TBS lookup table; and transmitting the information using the MCS and explicit TBS.”  On the other hand, independent claim 21 and 29 similarly recite: “…transmitting an index value that corresponds to an entry in a modulation and coding scheme (MCS) lookup table, wherein: the MCS lookup table comprises entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicit transport block sizes (TBSs), and 5Application No. 16/406,510Docket No: QUAL/183361US Amendment dated May 6, 2022the index value indicates an MCS value corresponding to an explicit TBS to use for transmitting information; transmitting the explicit TBS to use for transmitting the information, wherein the explicit TBS is based on TBS lookup table that includes a one-to-one mapping between the MCS value from the MCS lookup table and the explicit TBS to use for transmitting the information; and receiving the information based on the MCS value and the explicit TBS.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Zhang et al. (US 2009/0028261), Marinier et al. (US 2016/0183276), Cheng et al. (US 2019/0149287), Zhang et al. (US 2016/0269218), Zhang et al. (US 2016/0013918), He et al. (US 2019/0223160), Gong et al. (US 2020/0154467) and Xu et al. (US 2019/0379511), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160112898 A1 - relate to wireless communications and, more particularly, transport block size (TBS) determination.
US 8953659 B2 - relates generally to communication systems; and, more particularly, it relates to selection of modulation coding set (MCS) and associated communication parameters employed by various communication devices operative within such communication systems.
US 20140254495 A1 - relates generally to wireless communications, and, in particular embodiments, to systems and methods for reducing complexity in modulation coding scheme (MCS) adaptation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413